UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7001



HARVEY P. SHORT,

                                              Plaintiff - Appellant,

          versus


JOHN DOE; PRESSIE BOYKIN, Probation Agent;
AUDREY E. MELBOURNE; WHITE, Assistant State
Attorney;   JAY  CREECH,   Assistant   State's
Attorney; PRINCE GEORGE'S COUNTY GOVERNMENT;
GOVERNOR OF THE STATE OF MARYLAND; WARDEN
SMITH; RICHARD A. LANHAM, JR.; SECRETARY OF
PUBLIC SAFETY, and Correctional Services;
WILLIAM D. MISSOURI; WILLIAM H. MCCULLOUGH;
ALEXANDER WILLIAMS, JR.; PRINCE GEORGE'S
COUNTY POLICE DEPARTMENT; JOHN DOE, State
Trooper #1; JOHN DOE, State Trooper #2;
WILLIAM DONALD SHAFFER, Governor; PARRIS N.
GLENDENING, Governor; BISHOP L. ROBINSON; JANE
DOE, Commitment Office Manager; US AIR GROUP,
INCORPORATED; SHERIFF PENDERGRASS; CAPTAIN
HARVEY; PATUXENT INSTITUTION, Superintendent;
MARYLAND CORRECTIONAL TRAINING CENTER, Warden;
MARYLAND     RECEPTION,     DIAGNOSTIC     AND
CLASSIFICATION INSTITUTE; SUPER FRESH FOOD
MARKETS OF MARYLAND, INCORPORATED; 7-ELEVEN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-02217-DKC)


Submitted:   October 18, 2007             Decided:   October 25, 2007
Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey P. Short, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Harvey   P.   Short    appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.           Short v. Doe,

No. 8:06-cv-02217-DKC (D. Md. June 26, 2007).             We dispense with

oral   argument   because   the    facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -